United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20436
                         Summary Calendar


JEFFREY MACK CHAPIN,

                                      Plaintiff-Appellant,

versus

JOE FERNALD, Senior Warden; ROBERT LOSACK, Lieutenant;
L. BELL, Correctional Officer III,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-4217
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffrey Mack Chapin, Texas prisoner #392982, appeals from

the district court’s dismissal with prejudice of his civil-rights

lawsuit under 42 U.S.C. § 1983 alleging that defendants Senior

Warden Joe Fernald, Lieutenant Robert Losack, and Officer L. Bell

violated his constitutional rights.    A dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which

relief can be granted is reviewed under the same de novo standard



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20436
                                -2-

as a dismissal under FED. R. CIV. P. 12(b)(6).   See Black v.

Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).

     Chapin argues that: (1) his constitutional arguments stated

a claim upon which relief could be granted; (2) the district

court erred by failing to explicitly deny his request for

declaratory relief; (3) the district court erred by denying his

requests for preliminary injunction and for leave to amend his

complaint; (4) the district court erred by failing to order sua

sponte proper medical care for Chapin; and (5) the district court

erred by failing to rule in his favor based on allegations of a

violation of the Americans with Disabilities Act.    He has also

filed motions seeking to supplement the record and for

appointment of a master on appeal.

     Chapin has failed to show that he was deprived of a liberty

interest or that the defendants exhibited deliberate indifference

regarding Chapin’s exposure to bleach.    See Sandin v. Conner, 515

U.S. 472, 484 (1995); Farmer v. Brennan, 511 U.S. 825, 837, 847

(1994).   Chapin has also failed to show that the district court

erred regarding any of his remaining arguments.    Accordingly, the

district court’s judgment is AFFIRMED, and Chapin’s motions on

appeal are DENIED.

     The district court’s dismissal for failure to state a claim

counts as one strike for purposes of 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     Chapin

is warned that if he accumulates three strikes, he may not
                          No. 03-20436
                               -3-

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     AFFIRMED; MOTIONS DENIED; STRIKE WARNING ISSUED.